Scott, J.
The plaintiff certainly showed! a disposition, both in hia complaint and in his testimony, to overstate his *649injuries and Ms damages. Notwithstanding this, he undoubtedly suffered some pain and some interruption of his capacity to work. To give him only the amount of Ms doctor’s bill was to allow nothing for the elements of damage referred to and was inadequate. If he was entitled to anything, and the defendant concedes liability for the results of the accident, he was entitled to something more than was awarded him.
Giegebich and Gkbenbaum, JJ., concur.
Judgment reversed and new trial granted, with costa to appellant to abide event.